7Y5-/5"
CCA #         13-13-00369-CR                      OFFENSE:     DWI


              JOSE ANGEL LERMA v. THE STATE OF
STYLE:        TEXAS                               COUNTY:      Collin


TRIAL COURT:               219th District Court                                             MOTION
TRIAL COURT #:             219-81913-2012             FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. Scott Becker          DATE: April 23, 2015
DISPOSITION: Affirm                                   JUDGE: Justice Dori C. Garza

DATE:
JUSTICE:                                PC

PUBLISH:                              DNP:



CLK RECORD:                                           SUPP CLK RECORD.
RPT RECORD:                                           SUPP RPT RECORD.
STATE BR:                                             SUPPBR
APPBR:                                                 PROSE BR




                               IN THE COURT OF CRIMINAL APPEALS


                                                     CCA#
                                                                        1+*-/?
    APP£LL/\NT'>^ Petition                             Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

          Ker</?&p
          1                                            JUDGE:

DATE:                                                  SIGNED:                        PC:

JUDGE:                                                 PUBLISH:                      DNP:




                      MOTION FOR REHEARING IN          MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                ON

JUDGE:                                                 JUDGE: